DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method for making an apparatus suitable for detecting X-ray, comprising: each of the chips comprises an X-ray absorption layer comprising a first plurality of electrical contacts; wherein the wafer has multiple dies and comprises an electronic layer comprising a second plurality of electrical contacts and an electronic system configured to process or interpret signals generated by X-ray photons incident on the X-ray absorption layer; mounting the chips to the wafer such that the first plurality of electrical contacts are electrically connected to the second plurality of electrical contacts; wherein at least one of the chips comprises a first transmission line electrically bridging at least some of the dies; wherein the wafer comprises a second transmission line electrically bridging at least some of the chips; wherein the second plurality of electrical contacts are configured to feed the signals to the electronic system, in combination with other claimed features, as recited in independent claim 1.  Claims 2-18 are dependent upon independent claim 1, and are therefore allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			      
       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        February 12, 2022